             Case 1:19-cv-12059-RGS Document 1 Filed 10/04/19 Page 1 of 15




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


 CERTAIN UNDERWRITERS AT
 LLOYD’S, LONDON, SUBSCRIBING
 TO POLICY NO. XSZ46404,
      Plaintiffs
                                                C.A. No.: 19-cv-_______
 v.

 THE MAVERICK STREET REALTY,
 LLC, TIMOTHY WHITE, RICHARD
 EGAN,
 ACORN DEVELOPMENT LLC,
 AARON DAIGNEAULT,
 and
 ELOY ROMERO, HOOBER ALVAREZ,
 SOSTENES “ANDRES” ALVAREZ,
 NIDIA C. BONILLA, JOSE MARIA
 ESPANA, LUISA CARMEN ESPANA
 (“BUILDING 173 TENANTS”)
 and
 LOYDA B. HERNANDEZ PACHECO,
 BETUEL RIOS HERNANDEZ,
 JORGE M. LOYOLA, MARINA
 MUNAYLLA, OLGA E. PASCO,
 KIMBERLY ROMERO,
 JULIO BARRAGAN
 (“BUILDING 175 TENANTS”)
  and
 GLENDA SARAVIA, Individually and as
 Guardian and Next Friend of her Minor
 Children G.S., B.A. AND M.A.,
 HENRY SUAREZ,
 CANDY CALIZ SARAVIA, Individually
 and as Guardian and Next Friend of Her
 Minor Children J.B., A.B. AND G.B.,
 ANA SARAVIA, ROBERTO BONILLA
 (“BUILDING 177 TENANTS”)
        Defendants


                     COMPLAINT FOR DECLARATORY JUDGMENT




1390354v.2
             Case 1:19-cv-12059-RGS Document 1 Filed 10/04/19 Page 2 of 15




        This is an action for declaratory relief pursuant to 28 U.S.C. §§2201, 2202 and 1332 to

determine the parties’ rights, obligations, and liabilities under a commercial general liability

policy, Policy No. XSZ46404 issued by Certain Underwriters at Lloyd’s, London (“Underwriters”)

to The Maverick Street Realty LLC relevant to property located at 173-177 Maverick Street,

Boston, Massachusetts (the “Property”). This action specifically seeks a determination that

Underwriters have no coverage obligations to Defendants The Maverick Realty, LLC, Timothy

White, Richard Egan, Acorn Development LLC and Aaron Daigneault under the Policy for the

claims made by tenants of the Property, including but not limited to claims related to an August 1,

2015 loss described herein.

                                            PARTIES

        1.       Underwriters are business entities organized and existing under the laws of Great

Britain and Wales, qualified to transact business in Massachusetts subject to the Commonwealth’s

excess and surplus lines insurance statutes. None of the individual underwriters of the Policy have

citizenship in Massachusetts.

        2.       The Maverick Street Realty, LLC (“Maverick” or the “Insured”) is a Domestic

Massachusetts Limited Liability Company, with a principal place of business located at 220

Boylston St., Unit 124, Boston, MA 02116, and a resident agent of Ronald W. Dunbar, Jr., Dunbar

Law, P.C., 197 Portland St., Boston, MA 02114.

        3.       Maverick is the Named Insured under a Policy of Insurance, Policy No. XSZ46404

(“the Policy”) issued by Certain Underwriters at Lloyd’s, London (“Underwriters”) relevant to

property located at 173-177 Maverick Street, Boston, Massachusetts (the “Property”).




                                                 2

1390354v.2
             Case 1:19-cv-12059-RGS Document 1 Filed 10/04/19 Page 3 of 15




        4.       Timothy White is a Manager of Maverick with a residential address of 249 Walnut

Street, Wellesley, Massachusetts 02481 and a business address of 220 Boylston St., Unit 124,

Boston, MA 02116.

        5.       Richard Egan is a Manager of Maverick with an address of 220 Boylston St., Unit

124, Boston, MA 02116.

        6.       Acorn Development LLC is a Domestic Massachusetts Limited Liability Company

with a principal place of business located at 40 Everett St., Boston, MA 02128 and a resident agent

of Aaron M. Daigneault at 40 Everett St., Boston, MA 02128.

        7.       Aaron M. Daigneault is the sole member of the Acorn with a residential and

business address of 40 Everett St., Boston, MA 02128.

        8.       Acorn served as Maverick’s real estate or property manager of the Insured Property.

                                OTHER INTERESTED PARTIES

        9.       Eloy Romero at all times relevant to the Complaint was a tenant of 173 Maverick

Street, Unit #1, in East Boston, Suffolk County, Massachusetts.

        10.      Hoober Alvarez, Sostenes “Andres” Alvarez, and Nidia C. Bonilla at all times

relevant to the Complaint were tenants of 173 Maverick Street, Unit #2, in East Boston, Suffolk

County, Massachusetts.

        11.      Jose Maria Espana and Luisa Carmen Espana, at all times relevant to the Complaint

were tenants of 173 Maverick Street, Unit #3, in East Boston, Suffolk County, Massachusetts.

        12.      Loyda B. Hernandez Pacheco, Betuel Rios Hernandez, Jorge M. Loyola, and

Marina Munayla, at all times relevant to the Complaint, were tenants of 175 Maverick Street, Unit

#2 in East Boston, Suffolk County, Massachusetts.




                                                  3

1390354v.2
             Case 1:19-cv-12059-RGS Document 1 Filed 10/04/19 Page 4 of 15




        13.      Olga E. Pasco, Kimberly Romero and Julio E. Barragan, at all times relevant to the

Complaint, were tenants of 175 Maverick Street, Unit #3 in East Boston, Suffolk County,

Massachusetts.

        14.      Glenda Saravia and Henry Surarez, at all times relevant to the Complaint were

tenants of 177 Maverick Street, Unit #2, East Boston, Suffolk County, Massachusetts.

        15.      G.S., B.A., and M.A. are the minor children of Glenda Saravia and at all times

relevant to the Complaint were tenants at 177 Maverick Street, Unit #2, East Boston, Suffolk

County, Massachusetts.

        16.      Candy Caliz Saravia, Ana Saravia, and Roberto Bonilla at all times relevant to the

Complaint were tenants at 177 Maverick Street, Unit #3, East Boston, Suffolk County,

Massachusetts.

        17.      J.B., A.B., and G.B. are the minor children of Candy Calix and Roberto Bonilla and

at all times relevant to the Complaint were tenants at 177 Maverick Street, Unit #3, East Boston,

Suffolk County, Massachusetts

                                  JURISDICTION AND VENUE

        18.      This Court has subject matter jurisdiction over this case pursuant to 28 U.S.C.

§1332, as the plaintiffs are citizens of a foreign state and the amount in controversy exceeds

$75,000 exclusive of interest and costs.

        19.      Venue in this District is proper pursuant to 28 U.S.C. § 1391, in that the defendants

or their agents, or certain of them, reside or may be found here, a substantial part of the events

giving rise to plaintiffs’ claims occurred here, and the defendants transact business here.




                                                   4

1390354v.2
             Case 1:19-cv-12059-RGS Document 1 Filed 10/04/19 Page 5 of 15




                          BACKGROUND/FACTUAL ALLEGATIONS

        20.      On August 1, 2015, the exterior wall on the Insured Property, located at 173-177 Maverick

Street, Boston, Massachusetts, collapsed during re-pointing work being performed by a subcontractor hired

by the Insured’s real estate manager, Acorn.

        21.      At the time of collapse, tenants, Defendants in this action, were residing at the Insured

Property.

        22.      In The Maverick Street Realty, LLC, v. Jose Maria Espana, et al. v. Maverick Street Realty

LLC, Timothy White, Richard Egan, Acorn Development LLC and Aaron Daigneault, Suffolk Superior

Court, Civil Action No. 15-cv-03446, Maverick filed suit to obtain declarations of eviction against the

tenants of the Property and the tenants asserted counterclaims against Maverick, and its managers, Timothy

White and Richard Egan, as well as against Acorn and Mr. Daigneault (the “Tenants Lawsuit”). The

Insured’s eviction claims against the tenants have been resolved, but the counterclaims are still active.

        23.      In the Tenants Lawsuit, the counterclaims against Maverick, White, Egan, Acorn and

Daigneault were filed by the Building 173 Tenants on or about July 18, 2017.

        24.      In the Tenants Lawsuit, the counterclaims against Maverick, White, Egan, Acorn and

Daigneault were filed by the Building 175 Tenants on or about October 23, 2017.

        25.      In the Tenants Lawsuit, the counterclaims against Maverick, White, Egan, Acorn and

Daigneault were filed by the Building 177 Tenants on or about July 15, 2017.

        26.      Underwriters did not receive notice of the counterclaims until May 9, 2018, by letter from

counsel for Acorn and Daigneault.

        27.      Maverick, White and Egan did not provide notice and a claim for coverage until June 7,

2018.

        28.      In their counterclaim against the Insured, Mr. White and Mr. Egan, the tenants assert claims

of negligence, breaches of the warranty of habitability and the covenant of quiet enjoyment, violations of

                                                      5

1390354v.2
             Case 1:19-cv-12059-RGS Document 1 Filed 10/04/19 Page 6 of 15



the State Sanitary and Building Codes, interference with and termination of utilities, retaliation, reprisal,

conversion of personal property, and negligent hiring and supervision of their property manager.

        29.      The tenants also assert fraudulent misrepresentation and negligent misrepresentation

against the Insured, based on allegation that the Insured fraudulently increased rent on the premise of

making repairs that were not made, intentional infliction of emotional distress and violation of M.G.L. c.

93A, for unfair or deceptive acts or practices.

        30.      In the Tenants Lawsuit, the tenants assert that Acorn was hired to perform construction

work at the Insured Property.

        31.      The tenants assert only negligence against Acorn and Mr. Daigneault for breaching their

duty to exercise reasonable care in re-pointing and repairing the wall.

        32.      Underwriters provided commercial general coverage, pursuant to Certificate No.

XSZ46404, for the policy period of 1 December 2014 to 1 December 2015, with a per occurrence

limit of $1,000,000 and a general aggregate limit of $2,000,000 (“the Policy”).

        33.      The Policy provides, in relevant part, the following:


                   COMMERCIAL GENERAL LIABILITY COVERAGE FORM
. . .

Throughout this policy the words “you” and “your” refer to the Named Insured shown in the Declarations,
and any other person or organization qualifying as a Named Insured under this policy. The words “we”,
“us” and our” refer to the company providing this insurance.

The word “insured” means any person or organization qualifying as such under Section II – Who is an
Insured.

Other words and phrases that appear in quotation marks have special meaning. Refer to Section V –
Definitions.

SECTION I – COVERAGES

COVERAGE A BODILY INJURY AND PROPERTY DAMAGE LIABILITY

1.      Insuring Agreement
        a. We will pay those sums that the insured becomes legally obligated to pay as damages because
            of “bodily injury” or “property damage” to which this insurance applies….

                                                     6

1390354v.2
             Case 1:19-cv-12059-RGS Document 1 Filed 10/04/19 Page 7 of 15



        b.     This insurance applies to “bodily injury” and “property damage” only if:

               (1)       The “bodily injury” or “property damage” is caused by an “occurrence” that takes place
                       in the “coverage territory”;

               (2)      The “bodily injury” or “property damage” occurs during the policy period;
               . . .

2.      Exclusions

        This insurance does not apply to:
        . . .
        j.     Damage to Property:

               “Property damage” to:

               (1)      Property you own, rent, or occupy, including any costs or expenses incurred by you, or
                       any other person, organization or entity for repair, replacement, enhancement, restoration
                       or maintenance of such property for any reason, including prevention of injury to a
                       person or damage to another’s property;
               . . .

               (4)     Personal property in the care, custody or control of the insured;

               (5) That particular part of real property on which you or any of your contractors or
                   subcontractors on your behalf are performing operations, if the “property damages”
                   arises out of those operations.

               (6) That particular part of any property that must be restored, repaired or replaced because
                     “your work” was incorrectly performed on it.
               . . .

SECTION IV – COMMERCIAL GENERAL LIABILITY CONDITIONS
. . .

2.      Duties In The Event Of Occurrence, Offense, Claim or Suit

        a.      You must see to it that we are notified as soon as practicable of an “occurrence” or an offense
                which may result in a claim. To the extent possible, notice should include:
                (1) How, when and where the “occurrence” or offense took place;

                (2) The names and addresses of any injured persons and witnesses; and

                (3) The nature and location of any injury or damage arising out of the “occurrence” or
                    offense.

        b.      If a claim is made or “suit” is brought against any insured, you must:

                                                         7

1390354v.2
             Case 1:19-cv-12059-RGS Document 1 Filed 10/04/19 Page 8 of 15



                (1) Immediately record the specifics of the claim or “suit” and the date received; and

                (2) Notify as soon as practicable.

                You must see to it that we receive written notification of the claim or “suit” as soon as
                practicable.

        c.      You and any other involved insured must:

                (1) Immediately send us copies of any demands, notices, summonses or legal papers
                    received in connection with the claim or “suit”;

                (2) Authorize us to obtain records and other information;

                (3) Cooperate with us in the investigation or settlement of the claim or defense against the
                    “suit”; and

                (4) Assist us, upon our request, in the enforcement of any of any right against any person
                    or organization which may be liable to the insured because of injury or damage to which
                    this insurance may also apply.

        d.      No insured will, except at that insured’s own cost, voluntarily make a payment, assume any
                obligation, or incur any expense, other than for first aid, without our consent.
. . .

SECTION V – DEFINITIONS
. . .

3.      “Bodily injury” means bodily injury, sickness or disease sustained by a person, including death
        resulting from any of these at any time.
. . .

17.     “Property damage” means:
        a.   Physical injury to tangible property, including all resulting loss of use of the property. All
             such loss of use shall be deemed to occur at the time of the physical injury that caused it; or

        b.      Loss of use of tangible property that is not physically injured. All such loss of use shall be
                deemed to occur at the time of the “occurrence” that caused it…
. . .

22.     “Your work”:

        a.      Means:

                (1)   Work or operations performed by you or on your behalf; and
                (2)   Materials, parts or equipment furnished in connection with such work or operations.
        . . .

CG 00 01 12 07
                                              .        .       .
                                                      8

1390354v.2
             Case 1:19-cv-12059-RGS Document 1 Filed 10/04/19 Page 9 of 15




                                                                      CGL BLANKET ENDORSEMENT
. . .

This endorsement modifies insurance under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART
. . .

C.      Additional Exclusions

The following exclusions are added to the policy:

        This insurance does not apply to:
        . . .

        3.       Employees of Independent Contractors

                 “Bodily injury”, “property damage”, “personal and advertising injury”, or any injury, loss
                 or damage:
                 . . .

                 b.      Arising out of operations performed by you by independent contractors or your
                         acts or omissions in connection with your general supervision of such operations.
        . . .


        15.      Breach of Contract

                 This insurance does not apply to “bodily injury”, “property damage”, “personal injury”,
                 “advertising injury” or medical payments arising out of breach of contract, whether written
                 or oral, expressed or applied, implied-in-law, or implied-in-fact contract.
        . . .

D.      Section II – Who is An Insured

        1.       Paragraph 2. is deleted in its entirety and replaced by the following:

                 Each of the following is also an “insured”:

                 a.      Your “employees”, other than either your “executive officers: (if you are
                         an organization other than a partnership, joint venture or limited liability
                         company) or your managers (if you are a limited liability company), but
                         only for acts within the scope of their employment by you or while
                         performing duties related to the conduct of your business.. . .

                 b.      Any person (other than your “employee”), or any organization while
                         acting as your real estate manager.
         . . .
UNDERWRITERS AT LLOYD’S, LONDON – LGF01 General Forms
                                                      9

1390354v.2
          Case 1:19-cv-12059-RGS Document 1 Filed 10/04/19 Page 10 of 15




. . .

                    LMA 5018 – ABSOLUTE MICROORGANISM EXCLUSION
 This policy does not insure any loss, damage, claim, cost, expense or other sum directly or indirectly arising
out of or relating to:
        Mold, mildew, fungus, spores or other microorganisms of any type, nature or description, including
        but not limited to any substance whose presence poses an actual threat to human health.
This exclusion applies regardless whether there is (i) any physical loss or damage to insured property; (ii)
any insured peril or cause, whether or not contributing concurrently or in any sequence; (iii) any loss of
use, occupancy, or functionality; or (i) any action required, including but limited to repair, replacement,
removal, cleanup, abatement, disposal, relocation, or steps taken to address medical or legal concerns.
This exclusions replaces and supersedes any provision in the policy that provides insurance, in whole or in
part, for these matters.
                                                .      .     .

                                                    MOLD & FUNGUS EXCLUSION ENDORSEMENT
                                                                                CNG-E103
                          THIS ENDORSEMENT CHANGES THE POLICY
                                 PLEASE READ IT CAREFULLY
The policy includes the following exclusion for Mold and/or Fungus
                                     Mold and /or Fungus Exclusion
This insurance does not apply to any “bodily injury”, “property damage”, “personal and advertising injury”
or any physical loss of or damage to property nor do we have any duty to defend an insured against any
“suit” caused by or contributed to, directly or indirectly, by the presence of (a) mold, (b) any material,
product, building or building component containing any mold or contributing to the growth of mold; (c)
any solid or liquid substance, vapor, fume or gas arising from or generated by any mold. Such loss is
excluded regardless of any other cause or event contributing concurrently or in any sequence to the loss.
We do not cover any loss, cost or expense arising out of any such claim or “suit” for damages concerning
mold regardless of any other cause, event, happening, occurrence that may have also caused, contributed to
or aggravated the injury or damage.
This insurance does not cover any loss, cost or expense incurred by any person or entity (including any
governmental organization) to test for, monitor, remove, treat or in any way respond to the actual or
potential presence of mold.
“Mold” includes but is not limited to mold, mildew, fungi, bacteria, mushrooms, yeasts, dry rot, organisms
or micro-organisms of any kind including any spores or other reproductive body produced by or arising out
there from.
                                               .     .     .

                                                                                          CNL-E108 (01-08)
                          THIS ENDORSEMENT CHANGES THE POLICY
                                 PLEASE READ IT CAREFULLY
This endorsement modifies insurance provided under the following:

                                                      10

1390354v.2
         Case 1:19-cv-12059-RGS Document 1 Filed 10/04/19 Page 11 of 15



COMMERCIAL GENERAL LIABILITY COVERAGE PART
The policy includes the following exclusion for Fines, Penalties, Punitive or Exemplary Damages:
              Fines, Penalties, Punitive or Exemplary Damages Exclusion Endorsement
The following exclusion is added to the Policy:
This insurance does not apply to:
        Fines, penalties and punitive or exemplary damages. If a claim or a “suit” is brought against an
        insured for a claim within the coverage provided under this policy, seeking fines, penalties,
        compensatory and punitive or exemplary damages, then we shall afford a defense for such action.
        We shall not, however, have any obligation to pay for any costs, interest or damages attributable to
        fines, penalties and punitive or exemplary damages.
        If State law provides for statutory multiple damage awards, we will pay only the amount of the
        award before the multiplier is applied.

                                             .       .       .

        34.    The Tenants do not assert in the Tenants Lawsuit claims for “bodily injury” or

“property damage” as defined by the Policy, and therefore there is no coverage for their claims.

        35.    Even if the Tenants assert a claim for “property damage” as defined under the Policy,

there is no coverage under the Policy as the Damage to Property exclusion of the Commercial

General Liability Coverage Part excludes from coverage “property damage” to property you own,

and “property damage” to that particular part of real property on which you or any contractors or

subcontractors working directly or indirectly on your behalf are performing operations, if the

“property damage” arises out of those operations.

        36.    To the extent that the claims asserted concern claims for property damage to property

owned by Maverick, and arising out of operations performed by a subcontractor on behalf of

Maverick, coverage is excluded.

        37.      In addition, there is no coverage as the Damage to Property exclusion excludes

coverage for that particular part of any property that must be restored, repaired or replaced because

“your work” was incorrectly performed on it. “Your work” is defined by the Policy as “work or



                                                    11

1390354v.2
         Case 1:19-cv-12059-RGS Document 1 Filed 10/04/19 Page 12 of 15




operations performed by you or on your behalf.”             The work was being performed by a

subcontractor of Acorn on Maverick’s behalf, and thus coverage is excluded.

        38.     There is no coverage as the Employees of Independent Contractors exclusion of the

CGL Blanket Endorsement provides that the insurance does not apply to property damage

“[a]rising out of operations performed by independent contractors or your acts or omissions in

connection with your general supervision of such operations.” The work was being performed by

an independent contractor.

        39.     The Tenants Lawsuit asserts claims of breach of the warranty of habitability, breach

of the covenant of quiet enjoyment, intentional infliction of emotional distress, and fraudulent

misrepresentation arising out the Insured’s alleged violations of state sanitary and building codes,

changing locks, inadequate notice, various conditions of disrepair, rent increases, shutoff of

utilities, cross-metering of electricity, lack of water, infestation of mice, roaches and bedbugs, and

mold. The tenants also assert a claim for retaliation/reprisal, related to their alleged reporting of

the Insured’s violations. As to these claims, the tenants assert damages related to the difference

in fair market value of the rental units and the actual value of the rental units in their condition, as

well as emotional distress. These allegations do not involve “bodily injury” or “property damage,”

nor were they caused by an “occurrence,” so coverage is not triggered under the Policy.

        40.     The tenants’ claims for intentional infliction of emotional distress, fraudulent

misrepresentation, conversion, and violation of M.G.L. c. 93A involve intentional conduct which

is excluded by the Expected or Intended Injury Exclusion.

        41.     In the Tenants Lawsuit, the breach of the covenant of quiet enjoyment specifically

alleges “willful and intended” conduct, which is also excluded by the Expected or Intended Injury

Exclusion.


                                                  12

1390354v.2
         Case 1:19-cv-12059-RGS Document 1 Filed 10/04/19 Page 13 of 15




        42.    The tenants assert a claim for conversion of their personal belongings. This is

excluded by the Expected or Intended Injury Exclusion.

        43.    The multiple damages sought by the tenants pursuant to M.G.L. c. 93A, such

damages are exemplary or punitive damages, which are excluded under the Fines, Penalties,

Punitive or Exemplary Damages Exclusions Endorsement.

        44.    To the extent the tenants assert claims related to mold, they are excluded by the

LMA 5018 Absolute Microorganism Exclusion and the Mold & Fungus Exclusions Endorsement

CNG – E103.

        45.    In addition, as part of the claims of breach of the warranty of habitability and the

covenant of quiet enjoyment, the tenants assert that there has been asbestos removal, and mice,

roach and bedbug infestations, although they do not specifically assert any “bodily injury”,

“property damage” and damages as a result of these conditions. Regardless, the Additional

Exclusions of Asbestos & Silica Dust and Animals of the CGL Blanket Endorsement in the Policy

excludes coverage for any claim of “bodily injury,” “property damage” or “personal and

advertising injury” arising out of asbestos or “animals.” The definition of “animals” includes all

living organisms capable of movement and sensation, except human beings.

        46.    The tenants also assert that the Insured intended to force the tenants to abandon

their units. This claim does not trigger coverage under the Policy. In addition, even if it did,

exclusions apply, including the Knowing Violation of Rights of Another, Contractual Liability and

Breach of Contract exclusions.




                                                13

1390354v.2
         Case 1:19-cv-12059-RGS Document 1 Filed 10/04/19 Page 14 of 15




             COUNT I – DECLARATORY JUDGMENT AS TO DUTY TO DEFEND

        47.     Underwriters repeat and re-allege the allegations set forth in paragraph 1 through

33 above, and incorporates these paragraphs by reference as if fully set forth herein.

        48.     The Policy does not afford coverage to Maverick, White, Egan, Acorn and/or

Daigneault with respect to claims brought in the Tenants Lawsuit.

        49.     Underwriters have no duty under the Policy to provide a defense to Maverick,

White, Egan, Acorn and/or Daigneault with respect to claims brought in the Tenants Lawsuit.

       COUNT II – DECLARATORY JUDGMENT AS TO DUTY TO INDEMNIFY

        50.     Underwriters repeat and re-allege the allegations set forth in paragraph 1 through

36 above, and incorporates these paragraphs by reference as if fully set forth herein.

        51.     Underwriters have no duty under the Policy to indemnify Maverick, Egan, White,

Acorn and/or Daigneault with respect to the claims made in the Tenants Lawsuit.

        WHEREFORE, Underwriters request that this Honorable Court declare and adjudge the

following:

        (1)     Underwriters have no duty under the Policy to provide a defense to Maverick, Egan,
                White, Acorn and/or Daigneault with respect to the claims made in the Tenants
                Lawsuit.

        (2)     Underwriters have no duty under the Policy to indemnify Maverick, Egan, White,
                Acorn and/or Daigneault with respect to the claims made in the Tenants Lawsuit.

        (3)     All parties are bound hereto by the judicial declarations entered herein, which
                terminate the instant controversy among the parties; and

        (4)     Underwriters are entitled to recover other such relief, including legal fees and costs,
                as the Court deems just and proper.




                                                  14

1390354v.2
         Case 1:19-cv-12059-RGS Document 1 Filed 10/04/19 Page 15 of 15




                                     Respectfully submitted,

                                     Plaintiffs,

                                     CERTAIN UNDERWRITERS AT LLOYD’S, LONDON,
                                     SUBSCRIBING TO POLICY NO. XSZ46404,

                                     By their attorneys,

                                     _/s/ Michele C. Sears_________
                                     Christopher P. Flanagan, BBO# 567075
                                     Christopher.Flanagan@WilsonElser.com
                                     Michele C. Sears, BBO #655211
                                     Michele.Sears@WilsonElser.com
                                     WILSON ELSER
                                     260 Franklin Street – 14th Floor
                                     Boston, MA 02110-3112
Dated: October 4, 2019               (617) 422-5300




                                       15

1390354v.2
